                       Case 2:19-mj-06317-CW Document 1 Filed 07/03/19 Page 1 of 2
AO 442 (REV. 12/85)




                             UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS, DEL RIO DIVISION

United States of America                                     §
                                                             § CRIMINAL COMPLAINT
vs.                                                          § CASE NUMBER: DR:19-M -06317(1)
                                                             §
(1) Rolando Enrique Hernandez Morales                        §



                I, the undersigned complainant being duly sworn state the following is true and correct to the best

of my knowledge and belief. On or about June 25, 2019 in Maverick county, in the WESTERN DISTRICT

OF TEXAS defendant(s) did, Rolando Enrique HERNANDEZ MORALES, an alien, entered, or was found in the

United States at or near Eagle Pass, Texas, after having been denied admission, excluded, deported, or

removed from the United States through Harlingen, Tx on 02/17/2005, and not having obtained the express

consent of the Secretary of the Department of Homeland Security or the Attorney General of the United

States to reapply for admission thereto.        Defendant being voluntarily in the United States unlawfully , a

felony,



in violation of Title             8            United States Code, Section(s)     1326(a)(1)

.

                I further state that I am a(n) BPA and that this complaint is based on the following facts: "The

defendant, Rolando Enrique HERNANDEZ MORALES, was arrested by Border Patrol Agents, on June 25, 2019

for being an alien illegally present in the United States.

Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,
                                                                           Signature of Complainant
                                                                           Crespo, Jonathan
                                                                           BPA

07/03/2019                                                            at   DEL RIO, Texas
File Date                                                                  City and State



COLLIS WHITE                                                               ______________________________
UNITED STATES MAGISTRATE JUDGE                                             Signature of Judicial Officer
             Case
CONTINUATION OF   2:19-mj-06317-CW
                CRIMINAL  COMPLAINTDocument 1 Filed 07/03/19 Page 2 of 2

                                WESTERN DISTRICT OF TEXAS
      UNITED STATES OF AMERICA

                      vs.                              Case Number: DR:19-M -06317(1)

   (1) Rolando Enrique Hernandez Morales

Continuation of Statement of Facts:

Investigation and records of the Bureau of Citizenship and Immigration Services reveal the defendant was
previously deported from the United States on 02/17/2005 through Harlingen, Tx. The defendant was found in the
Western District of Texas without having obtained permission from the Secretary of Homeland Security or the
Attorney General of the United States to re-apply for admission after being deported. The defendant is unlawfully
present in the United States.
"




______________________________
Signature of Judicial Officer                                  Signature of Complainant
